This cause comes to this court upon a petition in error to review an order made by the court of common pleas of Franklin county sitting as a board to decide an election contest. Contestor Whetsel and the contestee Murphy were candidates at the primary election for the office of coroner of Franklin county. Murphy was a physician and upon the primary ballots the letters "M. D." were appended after his name. It was claimed before the court of common pleas, and also in this court, that those letters which characterized him as a physician invalidated all votes cast for him and that Whetsel having received the next highest number of votes at the primary election was entitled to be declared the nominee.
This court is of opinion that it is unlawful to place any characterization or description either before or after the name of a candidate upon a ballot, either at the primary or general election, where there is not such identity of the names of two or *Page 621 
more candidates as to justify some description which will permit the voter to make an intelligent expression of his choice.
On the other hand, the primary election has already been held, and no objection was made to the descriptive matter, although it appears that by the exercise of due diligence an effective objection could have been made in time to have prevented the descriptive matter being placed upon the ballot. The primary election having been closed and the result declared the court will not order the choice of the people at the primary election to be disregarded.
The order of the common pleas court will therefore be affirmed.
Order affirmed.
MARSHALL, C.J., ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur.
KINKADE, J., not participating.